tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce st mail code dal dallas texas number release date legend org - organization name xx - date date date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated january 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form_6018 consent to proposed action - sec_7428 agreeing to the revocation of your exempt status under sec_501 of the code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you have filed taxable returns on forms u s_corporation income_tax return for the years ended december 20xx december 20xx and december 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit of declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate you may call toll-free and ask for taxpayer_advocate assistance or if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely nanette m downing director eo examinations internal_revenue_service department of the treasury te_ge exempt_organizations examinations second avenue m s w540 seattle washington date org address dear ' taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax we have enclosed a copy of the preliminary findings of our examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary please respond within days of the date of this letter if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 to the individual listed above we will then send you a final letter revoking your exempt status please also file federal_income_tax returns forms or for tax_year ending with the individual listed above lf you disagree with our findings please provide in writing any additional information you believe may alter the findings your reply should include a statement of the facts the applicable law and arguments that support your position please also include any corrections to the facts that have been stated if in dispute upon receipt of your response we will evaluate any additional information you have provided prior to issuing any final report of examination alternatively you may have the option of entering into a fast track settlement agreement please refer to the information enclosed regarding the possibility of this option thank you for your cooperation sincerely terry kino revenue_agent enclosure form 886-a explanation of items publication appeals - introduction to alternative dispute resolution form_6018 consent to proposed action - sec_7428 schedule number or exhibit form 886-a rev date explanations of items tax identification_number ein name of taxpayer org year period ended 20xx legend org - organization name president emp-1 emp-2 emp-3 emp-4 emp-5 emp-6 - co-1 secretary - secretary co-4 co-5 - xx - date co-3 co-2 city - city state - state president - dir-1 dir-2 dir-3 - companies dir employees issue whether org’ sec_501 status should be revoked on the grounds that it has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 facts org org’ was incorporated in the state of state on may 19xx the irs gave org an advance_ruling period from may 19xx to december 20xx the irs issued a final_determination letter on march 20xx granting org tax-exemption under sec_501 of the code the determination_letter advised that org was not a private_foundation because it is an organization described in sec_509 of the code articles of incorporation in its articles of incorporation org states the purposes for which the corporation is organized and operated as follows a to engage in the business of credit counseling including counseling for financial distressed individuals debt consolidation and related items and generally to engage in any lawful business or activity for which corporations may be organized under the state non- profit corporation act and which may in the judgment of the board_of directors be necessary useful or advantageous to the corporation in furthering the purposes of the corporation b charitable religious educational or scientific within the meaning of sec_501 of the internal_revenue_code_of_1986 as amended from time to time including for such purposes the making of distributions to organizations that qualify as exempt under such sec_501 c to exercise all powers granted by law necessary and proper to carry out the foregoing purposes including but not limited the power to accept donations of money property whether real or personal or any other things of value application_for recognition of tax exempt status in the form_1023 application packet that org filed june 19xx they stated that their activities were going to consist of the following form 886-a catalog number 20810w -page_14 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx debt elimination service working with individuals to help them plan a budget paying their bills for them negotiating payment arrangements with their creditors asking creditors to reduce payments and interest so that clients will be able to make arranged payments to all their creditors handling problems and discrepancies that arise between the creditor and client working with the creditor to come to an agreement to resolve any problems that may occur most clients are unable to negotiate solutions on their own with their creditors many creditors are unwilling to negotiate with individuals but they will with this organization financial protection service a new service that was developed to handle the financial affairs of the elderly that are physically mentally challenged many of these people are on fixed incomes and cannot regulate fluctuating expenses which occur largely to being taken advantage of sic these people need caregivers to regulate their day to day living routine but have not been successful in finding organizations that will handle and mange their finances a monthly budget is set up for each client all bills come directly to this organization and are carefully scrutinized and prepared for payment the clients’ monthly income is deposited into a_trust account they cannot over spend their budget and no one can get to their money without the social_security administration has recognized this organization to be a authorization very dependable payee for those who require social_security_benefits many of these clients will not receive social_security payments unless they have a reliable payee to manage their finances employee handbook the mission statement in the employee handbook for org states org inc was developed to help creditors and clients work together for the best possible solution to financial difficulties and credit delinquencies we are constantly searching for new and better ideas to help our clients resolve their financial difficulties we are in the process of becoming the best processing center in america board_of directors the board_of directors for org consists of the following people president president city state secretary treasurer secretary city state director dir-1 city state director dir-2 city state director dir-3 city state department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit 886-a form rev date explanations of items name of taxpayer org the only board members with credit counseling experience are president and secretary dir-1 is a contractor supervisor for a firm called co-2 dir-2 is the sole_proprietor of a company called co-1 dir-3 is a retired former business owner tax identification_number ein year period ended 20xx website as of the year 20xx org’ website contained the following statements org's mission statement org was formed to help creditors and clients work together for the best possible solution to financial difficulties and credit delinquencies it is very possible in this day and age to live free of unnecessary debt and related stress we are committed to helping our clients achieve and maintain this desirable and worthy lifestyle org debt elimination service consolidates your debts saves you hundreds of dollars in interest lowers your monthly payments no refinancing required reduces your debts faster - be free stops creditor's calls and harassment helps both creditors and clients work together provides the best solution to financial difficulties avoids bankruptcy preserves integrity of your credit history reduces individual and marriage money stress issues org offers clients complete relief and peace of mind relative to all their money matters org provides the following debt-elimination services credit cards-as a c non-profit organization we are able to negotiate with all credit card companies financial institutions- we negotiate loans secured with household goods settlements have been offered when the client is in a position to do so we have been able to get delinquent loans re-written in order to re-age the account resulting in a current status on the credit report medical -we request that all interest be frozen settlements may be offered if applicable medical write-off - if we can prove that a client is unable to pay this bill in full we will ask for a charitable write-off which allows a tax_benefit to the creditor as opposed to bankruptcy where the creditor will receive nothing form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx irs- we set up negotiated payment arrangements e e offer of compromise abatements state taxes - negotiate payment arrangements student loans - if a client is unable to pay on this loan we will request deferments or extensions collections -we negotiate accounts that are in collections request is made for payments to go to the original creditor forms are available for cease and desist letters if necessary legal garnishments - if we cannot get the garnishment removed we negotiate a reduced_amount rather than the allowed by law court fines - negotiate payment arrangements check and title loan companies - we negotiate any balance no matter how large or small e e e pay deferment plan small_business debt all above procedures apply additional services dispute delinquencies on credit reports do not report cccs status to credit reporting agencies credit reference for secured loan purchases example automobile mortgage all payments can be included on the program such as car mortgage and other non negotiated payments for an additional fee mortgage referrals if you are someone that is usually behind on paying bills hounded by collectors can not see any way out of debt and feel that bankruptcy is your only option - contact org - we can help you get out of debt without a loan org helps clients become debt free eliminating financial stress we are constantly searching for new and better ideas to help our clients resolve their financial difficulties we are in the process of becoming the best processing center in america form 886-a catalog number 20810w page_4 --publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx frequently asked questions what is the org debt elimination program these this program is designed to help people who are having difficult financial problems people usually are behind on bills are hounded by collectors can't see any way out of debt and feel that bankruptcy is their only option through this program creditors offer lower monthly payments and often greatly reduce or eliminate interest and late fees in an effort to help you meet your financial obligation with them how do know if this program can benefit me every prospective client is offered a free no-obligation consultation with a certified licensed counselor at the consultation your financial situation is discussed in detail and benefits to the program are explained can be tailored to fit most people's needs although every situation is unique this program how does the program work your counselor contacts all creditors and offers them a new repayment plan with lower interest rates since many people are considering bankruptcy at this point the creditors find this offer more appealing than the alternative most creditors are willing to accept the offer and a repayment plan is initiated with lower interest rates and reduced monthly payments you pay a pre-determined amount each month to org which is put into a_trust account from this account org pays all your creditors each month relieving you of this time-consuming task are you really able to negotiate with my creditors or should contact them myself our professional staff is trained in the negotiation language they know the special terms that are available and what solutions have been successful for others in similar situations your counselor explains to your creditors that you are honorably trying to pay your debts and that they will receive of what you owe them unless you have the necessary negotiation skills and experience you will never know if the creditor is giving you the best terms available will my creditors and collection agencies stop calling me yes once the negotiations are finalized and confirmed by your creditors these distressing calls will stop how will this program affect my credit your creditors may choose to make a comment on your credit report indicating that you are working with a counseling agency or are involved in a payment plan org is not required to report our clients to any credit bureau and we never do payments as scheduled with us you may use org as a good credit reference department of the treasury-internal revenue service should consider a consolidation loan if you keep making your catalog number 20810w page_5 form 886-a publish no irs gov schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx you cannot borrow your way out of debt a consolidation loan will not reduce the amount you owe it will only place your assets at risk or extend your debt farther into the future and place you deeper in debt this only extends your difficulties and does not solve them is bankruptcy an option bankruptcy is appropriate in certain situations but it is not the easy quick fix that it is often advertised to be your debt might vanish overnight but the emotional side effects will last a lifetime before you consider bankruptcy we ask that you visit with our counselors first with smaller monthly payments and lower interest rates most people are able to avoid bankruptcy by honorably eliminating their debts choice they made this allows them to feel proud of the the development of org located in city state and city state was founded in 19xx in city state at that time there was limited access for debt-bound individuals to gain relief from their burden except by filing bankruptcy there was a large unfulfilled need for financial counseling among the population in state and the united_states the local economy as well as the nation was forcing many honest and sincere families into difficult financial situations with state having the highest unemployment rate in the nation it was obvious people were going into debt faster and faster president and secretary decided to move the company to state where their parents still lived while in city org gained status with the social_security administration to become a representative payee to serve the public who received social_security_benefits monthly income from social_security these people are typically elderly veterans mentally-handicapped physically-handicapped children etc these people all needed assistance in handling their income to pay their bills rent cable phone garbage etc president and secretary started the foundation president is a trained and certified financial consultant for co-3 and holds a certificate for nifce national institute for financial counseling education her ability in dealing with people recognizing their individual needs and negotiating successful agreements has played an important part in the direction org has taken secretary's dedication and desire to follow all necessary rules and regulations pertaining to the business keeps org in perfect financial shape secretary is responsible for all licensing bonding and financial affairs for org org started in a one room office sharing counseling by president and bill paying by secretary there was a short time when bills for clients were paid from their kitchen table but very rapidly the clientele grew faster than they could write after one year they moved to an office with a separate counseling office new computers hired personal bought office furniture and continued to assist people from surrounding areas to become debt-free every year they moved to a new and larger office hiring more people buying more equipment and helping people throughout the state new counselors were trained to assist with the volume of new inquiries department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page_6 schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx the revenue_agent found no educational content on the website such as the literature or any links to other educational resources federal returns org filed all required tax returns for the tax_year of 20xx its form_990 reported as follows 20xx form_990 gross_receipts revenues program service revenue cost_of_goods_sold total revenue expenses compensation of officers directors other salaries and wages payroll_taxes accounting fees supplies telephone postage and shipping occupancy equipment rental and maintenance travel conferences meetings depreciation misc taxes licenses insurance advertising ach bank fees contract labor total expenses excess deficit assets cash land buildings and equipment other assets total assets department of the treasury-internal revenue service form 886-a catalog number 20810w page publish no irs gov schedule number or exhibit form 886-a rev date tax identification_number ein year period ended 20xx name of taxpayer org explanations of items liabilities mortgages and other notes payable total liabilities org’ paid officers and employees were as follows compensation officers president secretary employees emp-1 emp-2 emp-3 emp-4 emp-5 emp-6 emp-7 emp-1 emp-2 emp-4 and emp-5 are president and secretary's sons emp-3 is their daughter- in-law the program service income consists of client contributions of dollar_figure fair share contributions from the credit card companies and banks of dollar_figure and initial enrollment fees of dollar_figure there was no income reported on the form_990 from any of the representative payee plans in which org’ form_1023 stated it would become involved part viii of the form_990 relationship of activities to the accomplishment of exempt purposes reads as follows credit counseling sic and assisting public with meeting their financial obligations by working out a reduction of expenses and negotiating a repayment schedule and collecting and remitting those payments org’ activities secretary and president stated on 20xx that during 20xx org discontinued credit counseling as its primary activity instead org focused on processing dmps and trying to become a representative payee organization for the social_security administration ssa railroad retirement board and veterans benefit recipients at december 20xx org had dmps as of the initial audit appointment may 20xx org was still accepting dmp clients publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page_ schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number ein year period ended 20xx representative_payees for the ssa work with those individuals that are unable to manage their own finances when an adult is unable to manage or direct the his or her own funds ssa may need to appoint a representative payee ssa usually looks for a payee among the beneficiary’s family and friends in some cases these traditional networks of support are not available so ssa ssa requires that an organization looks to state local or community sources to fill the need serving as a representative payee that is not a state_or_local_government must be tax-exempt representative_payees are required to determine the ssa recipients’ current needs for day-to-day living eg food clothing housing and medical_expenses and use the recipient's payments to meet those needs org for tax years after 20xx was charging a monthly fee for payee services equal to the lesser_of of the monthly payment or dollar_figure org only charged the fee if after meeting the ssa recipient's needs there were any funds left in the account at the time of the examination in may of 20xx org was acting as the organizational representative for over recipients of ssa railroad retirement board and veterans’ benefits as of the date of this report org ha sec_89 active dmps org no longer operates as an ssa representative payee due to new bonding_requirements that it can not meet educational activities during 20xx org conducted several educational seminars as follows e e e e e seminar - february 20xx the seminar was given at the co-4 center from 00pm to pm the subject of the seminar was to make students aware of the importance of credit to their financial future seminar 2-june 20xx the seminar was given at a private home from 45pm to 00pm the seminar covered how credit affects one’s financial future how to read a credit it has report and what to do if there has been inaccurate reporting how to repair credit if been damaged and protecting against identity theft there were participants for this seminar seminar - july 20xx the seminar was given at co-5 this was the first in a 6-part it covered budgeting on a fixed income the seminar was an hour- series at this location and-a-half in duration seminar - august 20xx at co-5 this seminar covered how to prevent and recover from identity theft the seminar was an hour-and-a-half in duration seminar - september 20xx at co-5 this seminar covered how to negotiate with creditors the seminar was an hour-and-a-half in duration _ form 886-a catalog number 20810w page__q publish no irs gov pepartment of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number ein year period ended 20xx explanations of items e e e seminar - september 20xx at co-5 the subject of this seminar was building a better credit report and the importance of understanding credit this seminar was an hour- and-a-half in duration seminar - october 20xx at co-5 this seminar covered information on programs available to first time homebuyers this seminar was one hour in duration seminar november 20xx at co-5 this was the final seminar in the series the subject matter was money management budgeting and credit reporting and scoring this seminar was an hour-and-a-half in duration there were participants in each of the co-5 seminars org’ other educational activity was a monthly newsletter e-mailed to clients with internet access the newsletters covered the following topics identity theft understanding credit after care plan for those individuals finished with their dmps factors of credit scoring the importance of watching statements budgeting income correctly educating youth about credit responsibility white card fraud ach awareness new bankruptcy laws making extra money and your holiday budget during the examination visit to the organization on may - of 20xx the revenue_agent listened to approximately phone calls taken by org’ personnel all of these calls dealt with either maintenance of the dmp accounts or the ssa representative payee program the revenue_agent did not observe any educational content in any of the calls law sec_501 of the code describes certain organizations_exempt_from_taxation under sec_501 of the code as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the form 886-a catalog number 20810w page_10 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 of the treasury regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both if an organized and operated exclusively for one or more of the purposes specified in that section organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations defines the term educational as including the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was composed of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon voluntary contributions primarily from the creditors participating in the organization’s budget plans for its support form 886-a catalog number 20810w page_11 _publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number ein year period ended 20xx the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code in the case of consumer credit counseling service of alabama inc v u s a f t r 2d d d c the district_court for the district of columbia held that a credit_counseling_organization qualified as charitable and educational under sec_501 purposes by educating the public on subjects useful to the individual and beneficial to the community_income tax regulation sec_1_501_c_3_-1 for this it charged no fee _ the court found that the counseling programs were also educational and charitable the debt it fulfilled charitable management and creditor intercession activities were an integral part of the agencies’ counseling function and thus were charitable and educational even if this were not the case the court viewed the debt management and creditor intercession activities as incidental to the agencies’ principal functions as only approximately percent of the counselors’ time was applied to debt management programs and the charge for the service was nominal the court also considered the facts that the agency was publicly supported and that it had a board dominated by members of the general_public as factors indicating a charitable operation see also credit counseling centers of oklahoma inc v united_states u s t c d d c in which the facts and legal analysis were virtually identical to those in consumer credit counseling centers of alabama inc v united_states the organizations included in the above decision waived the monthly fees when the payments would cause a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants contributions and assistance from labor agencies and united way in easter house v united_states 846_f2d_78 fed cir affg cl_ct the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the adoption activity was a non-exempt commercial purpose it found that the adoption services did not further the exempt purposes of providing educational and charitable services to the unwed mothers and children rather the services for unwed mothers and children were merely provided incident to the organization's adoption service business moreover the court found that adoption services do not in and of themselves constitute an exempt_purpose the court also agreed with the irs’ determination that the agency operated in a manner not distinguishable from a commercial adoption agency because it lacked the traditional attributes of a charity first the agency's operation made substantial profits and there was a substantial form 886-a catalog number 20810w page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit tax identification_number ein explanations of items form 886-a rev date name of taxpayer org accumulation of capital surplus in comparison to direct expenditures by the agency for charitable and educational_purposes second the agency's operation was funded completely by substantial fixed fees charged to adoptive parents it relied entirely on those fees and sought no funds from federal state or local sources nor engaged in fund raising programs nor did it solicit contributions in fact the agency had no plans nor intention to seek contributions government grants or engage in fund raising relative to its operations third the fixed fees the agency charged adoptive parents were not subject_to downward adjustment to meet potential adoptive parents’ income or ability to pay fourth the agency's single life member had near total control of the operations of the agency and fifth the agency functioned by means of a paid staff of to persons with no volunteer help year period ended 20xx in addition to furthering a substantial non-exempt purpose the court ruled that the taxpayer failed to show that no part of its earnings inured to the benefit of any private individual or shareholder as defined by sec_1_501_c_3_-1 and sec_1_501_a_-1 of the regulations the court found the organization provided a source of credit ie loans to companies in which the private shareholder was either employed or owned the fact that the loans were made showed that the companies controlled by the private shareholders had a source of loan credit in the organization and the ability to use the organization’s assets for their personal benefit in 70_tc_352 the court stated in part that the focus of the issues should be toward which an organization's activities are directed and not the nature of the activities taxpayer's position org will be allowed to review the preliminary examination_report and respond government's position org has not operated exclusively for purposes provided in sec_501 of the internal_revenue_code org therefore does not qualify for tax-exempt status under sec_501 the code secretary and president stated on may 20xx that during 20xx org discontinued credit counseling as its primary activity this was tantamount to an announcement that org no longer wished to operate as a 501_c_3_organization org’ operating as a representative payee for ssa had the potential to bring its activities into accordance with sec_501 of the code the facts gathered for the year 20xx suggest that org intended to make this a primary activity however the facts do not indicate that this ever came to fruition virtually all of the income reported on the 20xx form_990 is related to dmps whatever success org may have had as a representative payee during 20xx and 20xx it has since had to discontinue this activity due to a failure to meet bonding_requirements it therefore cannot rely on this activity or purpose as a basis for c status form 886-a catalog number 20810w page _ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org org’ year 20xx form_990 shows a disproportionate amount of dmp activity of org’ dollar_figure of reported revenue dollar_figure dollar_figure came from fair share payments from credit cards and banks the rest of its revenue came from contributions paid_by org’ clients tax identification_number ein year period ended 20xx org’ statement under part viii that it assists the public by working out a reduction of expenses and negotiating a repayment schedule and collecting and remitting those payments’ further indicates that its focus was on dmps dmps are appropriate in some cases but when an organization devotes so much of its activities to them to the exclusion of true educational credit counseling it demonstrates a primary purpose of making money from fair share payments and acting in the interest of creditors rather than serving the public of the phone calls that the revenue_agent observed during may of 20xx none involved credit counseling instead the primary focus was on dmps given the direct relationship between the number of dmps processed and the amount of fair share payments from creditors this suggests a conflict of interest on org’ employees’ part the relationships of org’ employees to one-another warrants discussion its principals are husband and wife and five of the remaining seven employees are family members with of org’ total expenses dollar_figure dollar_figure going to payroll and payroll_taxes org looks more like a family business than a 501_c_3_organization org did carry out some educational activities during 20xx by virtue of its seminars at co-4 and co-5 dept of human services org’ seminars amounted to about hours of education these events probably required preparation assuming an hour of preparation for every hour of seminar this would amount to another hours devoted to educational activities org’ monthly newsletter could also be regarded as educational assuming approximately one hour to compose each newsletter this would amount to another hours of educational activity for a total of documentable hours devoted to educational activities during 20xx this is an insignificant amount of educational activity considering the total hours worked during the year and or the compensation paid to the dir’s and emp’s of roughly dollar_figure the language found on org’ website is not indicative of credit counseling or education being a primary purpose rather the language largely promotes and advertises org' debt elimination service the content on the website would have a debtor believe that org can solve all of his or her problems without educating or instructing the individual on how to avoid problems in the future lack of public involvement was cited as a factor for denying exemption in easter house v united_states supra as well as in b s w group org too has shown a lack of the public involvement that characterizes public_charities which suggests a lack of solicitation of public support instead all of its income comes from the its fees it charges clients for setting up dmps and from the fair share payments from creditors close-knit governing body and personnel stands in stark contrast to the traditional public charity's governing body composed of diverse individuals representing different parts of a community like its form_990 reports no support from grants or donations form 886-a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items form 886-a rev date name of taxpayer org easter house org functions by means of a paid staff with no volunteer help an exclusively paid staff is characteristic of a commercial corporation rather than a charitable non-profit organization tax identification_number ein year period ended 20xx org’ case is unlike that of consumer credit counseling service of alabama inc v u s a f t r 2d d d c cccs of alabama’s dmps were found to be incidental to its principle functions counselors for cccs of alabama spent approximately of their time on dmps in org' case employees spend most of their time on dmps in org’ case the processing of dmps is its principle function the org is unlike the organization in revrul_69_441 the organization in the revenue_ruling sought to help individuals by educating them in matters of personal money management the organization also had a diverse governing body by contrast org’ means for helping individuals is primarily enrolling them in dmps org’ governing body is not diverse with its core consisting of a married couple org has not demonstrated that the services it provides are educational in the sense recognized by law a review of org’ activities discloses no institutional support for education the presentation and website material appears to be inadequate to provide financial education as there is no educational material on the website and no hyperlinks to any educational information sec_1_501_c_3_-1 of the treasury regulations provides that an organization will be regarded as operating exclusively for exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 of the code servicing dmps is not a recognized exempt_purpose and as this is org’ primary activity org is in violation of sec_1_501_c_3_-1 and sec_501 status should be revoked it engages primarily in activities that conclusion in order to qualify for exemption under sec_501 of the internal_revenue_code an organization must be both organized and operated to achieve a purpose that is described under that code section org has failed to demonstrate that it is operated in accordance with internal_revenue_code sec_501 and the corresponding treasury regulations org’ principal activity is the servicing of dmps this activity does not achieve charitable or educational_purposes but is rather a commercial service accordingly org’ tax-exempt status under sec_501 of the code should be revoked effective january 20xx org is required to file income_tax returns on form_1120 for all years beginning after december 20xx if the proposed revocation becomes final appropriate state officials will be notified of such action in accordance with sec_6104 of the internal_revenue_code form 886-a catalog number 20810w page_15 publish no irs gov department of the treasury-internal revenue service
